Citation Nr: 9928264	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  92-21 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for rheumatic heart 
disease.

2.  Entitlement to service connection for coronary artery 
disease with triple aortocoronary bypass.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from December 1941 to 
October 1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1991 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  During the course of 
the appeal, the veteran moved to within the jurisdiction of 
the Huntington, West Virginia RO.  

In January 1994, the Board denied the veteran's claim for 
entitlement to service connection for rheumatic heart disease 
and entitlement to service connection for coronary artery 
disease with triple aortocoronary bypass.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In June 1998, the Court vacated the Board's 
decision and granted a joint motion for remand.  By means of 
a remand decision dated in October 1998, the Board requested 
additional development of the record.  Following 
accomplishment of that development, the RO confirmed and 
continued its prior denial of the veteran's claim.  The case 
was thereafter returned to the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  Service connection is presently in effect for residuals 
of rheumatic fever; this disability has been rated at a 
noncompensable level since the veteran's separation from 
service.  

3.  Rheumatic heart disease was not manifested in service or 
within the first post service years and is not persuasively 
demonstrated to be a current residual of service-connected 
rheumatic fever.  

4.  Coronary artery disease with triple aortocoronary bypass 
did not have its onset in service or within the first post 
service year; nor is it causally or etiologically related to 
the service-connected residuals of rheumatic fever.  


CONCLUSIONS OF LAW

1.  Rheumatic heart disease was not incurred in or aggravated 
by service; nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  

2.  Rheumatic heart disease is not proximately due to or the 
result of service-connected residuals of rheumatic fever.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1998).  

3.  Coronary artery disease with triple aortocoronary bypass 
was not incurred in or aggravated by service; nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).  

4.  Coronary artery disease with triple aortocoronary bypass 
is not proximately due to or the result of service-connected 
residuals of rheumatic fever.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.310(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded.  It is plausible that 
his current heart disease had its onset in service.  The 
Board is also satisfied that all relevant records have been 
associated with the claims file.  In this regard, the Board 
notes that service medical records have been obtained; post 
service private and VA medical records following the 
veteran's service separation, including a recent VA 
examination in January 1999, have been associated with the 
claims file and several statements from a private physician 
have been obtained in connection with the claim.  
Accordingly, no further assistance to the veteran is required 
to comply with the provisions of 38 U.S.C.A. § 5107(a).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection for cardiovascular disease may be presumed 
if it becomes manifest to a degree of 10 percent disabling 
during the veteran's first year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Lastly, service 
connection may be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  


Factual Background

The veteran's service medical records show no treatment or 
diagnosis of heart disease.  His heart and blood vessels were 
normal upon examination for enlistment in December 1941.  His 
blood pressure was measured as 108/80.  Examination of his 
heart in April 1943 in connection with an episode of acute 
catarrhal fever and in June 1943 in connection with 
complaints of joint discomfort found regular rate and rhythm.  
On this latter occasion, the veteran was found to have 
swollen ankles that were painful to motion.  A diagnosis of 
undetermined arthritis was made.  The veteran's service 
physician commented that the veteran's history, together with 
the frequent joint involvement, indicated a rheumatic 
condition.  Transfer to a medical facility for evaluation and 
treatment was recommended in mid-June 1943.  

A June 1943 hospital treatment entry reported that the 
veteran had complaints of joint aches and swollen ankles as 
well as a constant cold for the past three months.  It was 
noted that the symptoms of pain in his ankles and knees 
persisted for two weeks after his admission.  It was also 
reported that the veteran had suffered a chronic upper 
respiratory infection (rhinitis) for the past year.  The 
examiner indicated that the veteran's heart was normal.  

A July 1943 treatment entry noted that changes in the 
veteran's EKG were suggestive, but not diagnostic of an 
active process in the myocardium.  The veteran's diagnosis 
was changed to rheumatic fever.  It was noted that a week 
earlier the veteran developed headaches.  The examiner 
reported that all examinations, including spinal fluid, were 
normal and that there was some doubt as to whether the 
veteran's symptoms were entirely authentic.  The veteran's 
separation examination in October 1945 indicated that the 
veteran's cardiovascular system was normal and that his chest 
X-rays were negative.  Blood pressure was 116/68.  

The veteran underwent a VA examination in July 1949.  The 
examiner noted that the veteran had complaints of pain around 
the heart, that he was unable to grip tools firmly and that 
his legs bothered him with trouble in the back of the knees.  
It was reported that the veteran stated he had rheumatic 
fever in service and was away from duty for three months.  
The veteran also related that he still had some precordial 
pain as well as aches in his legs, arms, and back when he 
worked hard or during damp weather.  The examiner indicated 
that there was no abnormal bulges or pulsations of the chest 
or neck.  The veteran's heart was not enlarged; it had good 
sound quality.  No thrills were felt; there were no murmurs 
and the veteran was in regular sinus rhythm.  The examiner 
commented that no abnormalities of any joints were noted.  As 
to a diagnosis, the examiner reported that there was no 
evidence of residuals of rheumatic fever or heart disease and 
that all laboratory tests, X-rays and the physical 
examination were within normal limits.  The examiner also 
stated that all complaints were subjective with no 
substantiation by objective findings.  

Treatment reports from William P. Parker, Jr., M.D., dated 
between July 1972 and September 1972, indicated that the 
veteran underwent an anterior diskectomy and fusion at C5-C6, 
C6-C7 in July 1972.  It was noted, in a July 1972 entry, that 
there was some calcification of the carotid arteries and the 
thoracic aortic which was said to be slightly unusual for the 
veteran's stated age group.  

The veteran underwent a VA examination in March 1973.  It was 
noted that the veteran's cardiovascular system was normal 
with no murmurs, arrhythmias or enlargements.  Sitting, the 
veteran's pulse was 84 with blood pressure of 130/90 and 
respiration of 24.  The diagnoses were postoperative 
residuals of cervical laminectomy and fusion with right 
radiculitis and history of residuals of rheumatic fever, 
nonsymptomatic.  

Records from the North Ridge General Hospital in Fort 
Lauderdale, Florida indicate the veteran underwent a triple 
aortocoronary bypass in February 1980.  A physical 
examination report prior to the operation reported an 
impression of coronary arteriosclerotic heart disease with 
progressive angina, a history of rheumatic fever in 1943 and 
status post fusion of cervical vertebrae 5-7.  The operative 
report indicated both a preoperative and a postoperative 
diagnosis of coronary insufficiency.  

A January 1992 statement from Steven Fox, M.D., reported that 
the veteran had rheumatic fever during service in 1943.  
Dr. Fox indicated that the veteran currently had thickening 
of the aortic valve and moderate aortic regurgitation.  
Dr. Fox commented that he believed this was a direct result 
of the rheumatic fever.  

In May 1992, the veteran submitted nine pages of medical 
information, apparently from a medical text, to show the 
development one might expect from rheumatic fever.  The 
source was unidentified except for a chapter, entitled 
"Rheumatic Fever" by Richard M. Kraus, which addressed, in 
pertinent part, the relationship between rheumatic fever and 
rheumatic heart disease.  

A May 1992 statement from Dr. Fox reported that the veteran 
had a past history of rheumatic heart disease during the 
1940's while in the service, and noted that the veteran had 
aortic sclerosis as documented in records from North Ridge 
Hospital.  Dr. Fox stated that, based on the history and 
records provided to him, apparently by the veteran, as well 
as an echocardiogram and a Doppler study undergone by the 
veteran in his office, it was his opinion that the veteran's 
aortic disease was a direct result of the rheumatic fever 
which he suffered in the early 1940's while in service.  

The veteran underwent a VA compensation and pension 
examination in July 1992.  As to history, it was reported 
that the veteran's general health in service was marred by a 
joint problem and that the veteran worked as a carpenter post 
service, having last worked in 1973.  The examiner noted the 
veteran had neck surgery in February 1980, with an anterior 
type of diskectomy done with fusion in the cervical spine 
area.  The veteran also had coronary artery bypass surgery 
for arteriosclerotic cardiovascular disease in 1980.  The 
examiner reported, as to objective findings, that the 
veteran's blood pressure was 120/60, his pulse was 60 and his 
respiration was 16.  As to the cardiovascular evaluation, the 
aortic second sound was greater than the pulmonic second 
sound.  The heart did not appear to be enlarged and its 
sounds were rather distant.  There were diffuse systolic 
murmurs heard at the mitral, pulmonic and aortic areas.  

The examiner reported that peripheral vessels were within 
normal limits and that the carotids pulsated normally.  The 
diagnoses were postoperative status, cervical disc fusion, 
history of rheumatic fever, postoperative status, coronary 
artery bypass graft secondary to arteriosclerotic heart 
disease with coronary sclerosis and osteoarthritis 
generalized.  

The examiner commented that the veteran's claims file was 
perused and there were no indications of any murmurs or 
cardiovascular problems until 1980 when the veteran had his 
arteriograms and bypass surgery.  The examiner stated that, 
in his opinion, the rheumatic fever was an error in 
diagnosis.  He reported that rheumatic fever can be 
asymptomatic and also there can be a lack of general signs, 
but generally, there is development of some type of murmur 
present and in this instance, no murmurs were present.  The 
examiner also stated that he did not feel the veteran's 
present cardiovascular condition was secondary to his 
service-connected history of rheumatic fever.  

In September 1993, the Board obtained an opinion from a Board 
medical adviser.  The Board in rendering its decision will 
not consider this opinion.  See Austin v. Brown, 6 Vet. App. 
547 (1994).  

VA clinical evaluation of the veteran in March 1996 and April 
1997 found the veteran's heart to have regular rhythm without 
murmurs, gallops or friction rubs.  EKG's on these occasions 
revealed normal sinus rhythm with first degree AV block.  
Ischemic heart disease was the diagnostic impression on both 
occasions.  On a clinical evaluation in February 1998, the 
veteran denied any chest pain, shortness of breath, activity 
intolerance or fatigue.  Heart examination found heart sounds 
to be distinct, S1 and S2, without murmur.  

On a VA heart examination in January 1999, the veteran 
reported that in 1943 he developed rheumatic heart disease, 
for which he was hospitalized for about three months while in 
service.  He stated that he remembered awaking to report to 
roll call and finding that his extremities had swollen.  He 
did not remember any pain or any other symptom.  He stated 
that, throughout the years, he has suffered from chest pain.  
He related that he recalls seeing a doctor in 1945 regarding 
his chest pain.  He described his cardiovascular history, 
reporting that he underwent coronary artery bypass grafting 
and that he has been stable on medications thereafter.  He 
complained of occasional chest pains and exertional dyspnea 
with 100 yards on level ground.  The veteran's examiner noted 
that the veteran had had no episodes of congestive heart 
failure.  He also noted Dr. Fox's examination report of 
moderate aortic valve regurgitation, which he had attributed 
to the veteran's prior rheumatic heart disease.  In addition, 
the examiner noted that the veteran had cardiac dysrhythmia 
in 1995 as well as apparent paroxysmal atrial tachycardia and 
possible atrial fibrillation.  The veteran was also noted by 
this examiner to have a slight cardiomegaly by chest X-ray.  
On physical examination of the cardiovascular system, the 
veteran was found to have a regular rate and no additional 
sounds.  The examiner observed that an echocardiogram in 
August 1998 showed the veteran's valves were normal with 
normal openings.  There, however, was mild aortic 
insufficiency and mild aortic regurgitation as well as a mild 
decrease in an overall systolic function, estimated to be at 
45 to 50 percent ejection fraction.  Electrocardiogram showed 
sinus rhythm with a heart rate of 60, first degree AV block, 
diffuse nonspecific ST-wave changes and slow R-wave 
progression to the anterior leads.  A chest X-ray showed 
slight cardiomegaly and chronic lung changes consistent with 
an interstitial fibrosis.  Remote history of rheumatic heart 
disease and arteriosclerotic coronary artery disease were the 
pertinent diagnoses.  

The veteran's VA examiner commented that the end stages of 
rheumatic heart disease might involve valvular dysfunction.  
In this case, the veteran has not been shown to have 
significant cardiac valvular dysfunction or pathology.  He 
has had arteriosclerosis of the coronary vessels.  However, 
there has been no clinical evidence associated with remote 
rheumatic fever to the late onset and involvement of coronary 
artery disease.  The examiners further noted that Dr. Fox's 
findings are not supported on the most recent echocardiogram 
reading in that the veteran does not have evidence of 
moderate aortic regurgitation.  The medical records showed no 
evidence of recurrent rheumatic fever, carditis, cardiomegaly 
or characteristic murmurs that would reflect a late-stage 
development of complications of an early case of rheumatic 
heart disease.  

The examiner observed, in summary, that the veteran has had 
cardiac dysfunction related to his electrical rhythm and 
coronary vessels, which are likely to have occurred 
independent of his prior history of rheumatic heart disease.  
He further reiterated that rheumatic heart disease has 
sequela later in life of valvular disease and dysfunction, 
which has not been shown to have, as of yet, developed in 
this veteran.  

Service Connection for Rheumatic Heart Disease

The Board had made a careful longitudinal review of the 
record.  We note that the veteran was diagnosed with 
rheumatic fever during active service.  A notation was made, 
at the time of diagnosis, as to there being some doubt as to 
whether the veteran's symptoms were entirely authentic.  
Furthermore the VA examiner in his report of the July 1992 
examination indicated that it was his opinion that the 
diagnosis of rheumatic fever in service was an error as there 
was no development of some type of murmur.  It was further 
noted by another VA examiner, in January 1999, that the 
veteran is not shown to have developed rheumatic heart 
disease, indicating that no sequela of valvular disease and 
dysfunction indicative of rheumatic heart disease is 
currently manifested by the veteran.  On the other hand, 
evidence which favors the claim consists primarily of the 
statements of Dr. Fox, who commented in January 1992 that the 
veteran's aortic valve and moderate aortic regurgitation were 
a direct result of his rheumatic fever.  A May 1992 statement 
from Dr. Fox was to the effect that the veteran had a history 
of rheumatic heart disease in service and that his present 
aortic disease was a direct result of the rheumatic fever 
suffered in 

The Board observes that, although Dr. Fox indicated the 
veteran suffered from rheumatic heart disease in service, 
there is no clinical evidence to support such a conclusion.  
We note that Dr. Fox apparently made his comments based on 
the history provided to him by the veteran and the records 
from North Ridge Hospital.  There is no indication that 
Dr. Fox was able to review the veteran's service medical 
records or the remainder of the claims file.  In essence, we 
find that the opinion rendered by VA examiners in July 1992 
and January 1999 following examination of the veteran are 
more persuasive in this matter in that they are definite and 
expressly founded upon a thorough review of the veteran's 
documented clinical history as revealed in his claims folder.  
They are furthermore consistent with the evidence in its 
entirety.  There is also no clinical evidence indicating the 
veteran suffered from rheumatic heart disease to a degree of 
10 percent within a year of separation from service or that 
the veteran presently suffers from rheumatic heart disease.  
The veteran did not manifest his present cardiovascular 
disorder for more than 35 years after separation from 
service.  The Board has carefully weighed the evidence, both 
positive and negative, and concludes that the preponderance 
of evidence is against the claim in this regard.  Therefore, 
we conclude there is no basis for granting service connection 
for rheumatic heart disease.  

The Board further notes that the veteran has contended that, 
alternatively, he is entitled to service connection for 
rheumatic heart disease on a secondary basis.  As noted 
above, there is no clinical evidence indicating that the 
veteran suffered from rheumatic heart disease in service or 
within a year of service or that he presently suffers from 
such disorder.  A VA examiner recently pointed to a "remote 
history" of rheumatic heart disease, but clearly stated that 
the veteran did not exhibit the findings which would reflect 
late stage development of such.  The veteran's current 
organic heart disease, which developed decades after service, 
has been clearly distinguished from any effects of rheumatic 
fever by both VA examiners, who have had the opportunity to 
thoroughly review the record.  The preponderance of evidence 
is against the claim.  Therefore, service connection for 
rheumatic heart disease secondary to rheumatic fever is 
unwarranted.  


Service Connection for Coronary Artery Disease
with Triple Aortocoronary Bypass

Here, the veteran's service medical records indicate the 
veteran was diagnosed as suffering from rheumatic fever 
during service.  A treatment note of July 1943 indicated 
changes suggestive, but not diagnostic of, an active process 
in the myocardium.  All other examinations at the time were 
normal.  The separation examination in October 1945 indicated 
that the veteran's cardiovascular system was normal and his 
chest X-ray was normal.  The Board notes, in reviewing the 
clinical evidence listed above, that a cardiovascular 
disorder was not identified in or proximate to service and 
that the veteran's present cardiovascular disorder first 
became manifest decades after service.  A diagnosis of 
coronary arteriosclerotic heart disease was first identified 
in February 1980.  Therefore, we conclude that a grant of 
service connection on a direct basis for coronary artery 
disease with triple aortocoronary bypass is unwarranted.  

We note that the veteran has also contended that he is 
entitled to service connection for coronary artery disease 
with triple aortocoronary bypass on a secondary basis.  
Therefore, we need to next address the veteran's contention 
that his coronary artery disease with triple aortocoronary 
bypass was the proximate result of his service-connected 
residuals of rheumatic fever.  As noted above, service 
connection may be granted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  

A review of the record indicates that the veteran was 
diagnosed with rheumatic fever during service.  At the time 
of diagnosis in service, there was a notation as to whether 
the veteran's symptoms were entirely authentic.  The Board 
observes that a January 1992 statement of Dr. Fox commented 
that the veteran's aortic valve and moderate aortic 
regurgitation were a direct result of his rheumatic fever.  
We also note that a May 1992 statement from Dr. Fox stated 
that the veteran had a history of rheumatic heart disease in 
service and that his present aortic disease was a direct 
result of the rheumatic fever suffered in service.  The Board 
further observes that the VA examiner, in his report of the 
July 1992 examination, indicated that it was his opinion that 
the diagnosis of rheumatic fever in service was an error as 
there was no development of some type of murmur.  The VA 
examiner also stated that he felt the veteran's present 
cardiovascular disorder was not secondary to his 
service-connected history of rheumatic fever.  The veteran's 
VA examiner in January 1999 has lent added support to this 
conclusion, noting that there is no clinical evidence 
associating remote rheumatic fever to the latter onset and 
development of coronary artery disease.  

We believe that the veteran's cardiovascular disorder can be 
disassociated or separated from his inservice rheumatic 
fever.  First, there is no clinical evidence indicating that 
the veteran suffered from coronary artery disease until 
decades after service.  No physicians have attributed the 
coronary artery disease to rheumatic fever, and no medical 
evidence has presented suggesting that rheumatic fever leads 
to coronary artery disease.  Also, more than 30 years passed 
before a cardiovascular disorder was identified.  We find, by 
a preponderance of the evidence, that an etiological 
relationship between the veteran's coronary artery disease 
and his service-connected residuals of rheumatic fever is not 
established.  Accordingly, we conclude that service 
connection on a secondary basis for coronary artery disease 
with aortocoronary bypass is likewise unwarranted.  


ORDER

Service connection for rheumatic heart disease is denied.  

Service connection for coronary artery disease with triple 
aortocoronary bypass is denied.  



		
	N. R. Robin
	Member, Board of Veterans' Appeals




 

